        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 1 of 15




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


ASHLEY DIAMOND,

                             Plaintiff,

              v.                                          CASE NO. 5:20-CV-00453-MTT

TIMOTHY WARD, et al.,

                             Defendants.



                        DECLARATION OF ASHLEY DIAMOND

I, Ashley Diamond, hereby declare and state as follows:

1.    My name is Ashley Diamond. I am a 42-year-old Black woman. I am also transgender. I
      was diagnosed with gender dysphoria when I was fifteen years old and have lived as the
      woman I know I am ever since.

2.    I was the plaintiff in Diamond v. Owens (“Diamond I”), 131 F. Supp. 3d 1346 (M.D. Ga.
      2015), a lawsuit I filed after officials at the Georgia Department of Corrections (“GDC”),
      including Defendant Statewide Medical Director Lewis, placed me in a series of men’s
      prisons where I was preyed on because I am a woman who has full breasts and a feminine
      appearance.

3.    Between 2012 and 2015, I was sexually assaulted nearly a dozen times in GDC custody.
      Defendant Lewis and GDC officials ignored my pleas for protection. I was also diagnosed
      with Post-Traumatic Stress Disorder (“PTSD”) because of the assaults and trauma I
      experienced.

4.    My lawsuit also challenged Defendant Lewis’s decision to terminate the medically
      necessary treatment for my gender dysphoria that I had been receiving since I was a
      teenager—hormone therapy and the ability to express my gender—which was physically
      and emotionally devastating.

5.    Because of these healthcare denials, during my first incarceration I became depressed and
      suicidal, engaged in self-harm, and repeatedly attempted to end my life. I also attempted to
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 2 of 15




      castrate myself on multiple occasions to take the pain of my dysphoria away—something I
      have never done when my gender dysphoria is being properly treated.

6.    On August 31, 2015, while my lawsuit was still pending, I was released from custody for
      the sake of the public interest subject to a nine-year term of parole supervision.

7.    After my release, I returned to my hometown and resumed medically necessary treatments
      for my gender dysphoria, which now includes hair removal treatment since being denied
      hormone therapy by GDC for three years has led me to grow facial and body hair for the
      first time in my life. With treatment, my gender dysphoria improved and severe symptoms
      like my self-castration attempts went away.

8.    I also received counseling and treatment for my PTSD and sought treatment at a medical
      center in Florida that specializes in treating transgender patients.

9.    My lawsuit ended in February 2016 after Defendant Lewis and other officials agreed to a
      settlement that compensated me for my injuries.

                    Experiences in GDC Custody Since October 29, 2019

10.   On October 29, 2019, I was sent back to GDC custody in connection with a technical parole
      violation. As part of the intake process, I met with Defendants Atchison, Toole, and Ford—
      GDC officials who, together with Defendant Lewis and Defendant Statewide Mental Health
      Director Jackson, have special duties when it comes to transgender housing placements.

11.   Defendants Atchison, Toole, and Ford were familiar with the facts of my first lawsuit, so
      we discussed my history of being assaulted in GDC. During the meetings, I voiced ongoing
      concern for my safety in men’s prisons and specifically asked Statewide PREA Coordinator
      Atchison to be placed at a female GDC facility for safety reasons to avoid future assaults.

12.   As part of the intake process, I also completed a Prison Rape Elimination Act (“PREA”)
      assessment that identified me as a PREA Sexual Victim because of my status as a
      transgender woman and non-violent offender with a history of being sexually assaulted in
      GDC custody.

13.   However, despite my known safety risks and requests, Defendants Atchison, Lewis, Toole,
      and Jackson rejected my request for placement in a female facility and placed me at a series
      of men’s prisons where I have, again, faced constant and unrelenting sexual harassment,
      abuse, coercion, and assault.

14.   Defendants Ward, Holt, Ford, and Benton, who also have authority over transgender
      housing placements, also refused my repeated requests to be rehoused even after they were
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 3 of 15




      notified that I had been sexually assaulted and abused and as my substantial and ongoing
      risk of harm became even more apparent.

15.   GDC’s written policies allow transgender women to be placed in women’s prisons and I
      meet all the written criteria. But in reality, GDC refuses to place transgender women in
      women’s facilities regardless of their meeting the criteria set out—something GDC officials
      admitted when I asked why my transfer requests were being ignored.

                   Abuse and Attacks at GDCP and Coastal State Prison

16.   As a result of their housing decisions, I have been sexually assaulted sixteen times since my
      October 29, 2019 return to custody—horrific assaults and attacks that have included being
      anally and orally raped, groped, grabbed, and masturbated and ejaculated on.

17.   Between October 29, 2019 and June 4, 2020, when I was housed at Georgia Classification
      and Diagnostic Prison (“GDCP”), a closed-security men’s prison, I was sexually assaulted
      six times and preyed upon by staff and inmates alike.

18.   While at GDCP, I was raped, attacked, propositioned, groped, rubbed up on, and taunted by
      male inmates who threatened to rape me, among other sexual abuses. For example, a GDC
      staffer grabbed my breasts and mocked me for being transgender in plain view of security
      cameras. An inmate hiding in a closet tried to sexually assault me. I was even locked in a
      room and abused over a two-day period by a GDC staff member whose job was to protect
      me.

19.   When I reported these incidents to Defendants through my counsel and through GDC PREA
      Compliance Managers, they did not take meaningful steps to protect me. Defendants did not
      even keep surveillance video of my attacks like my lawyers requested.

20.   On June 4, 2020, I was transferred to my current facility, Coastal State Prison (“Coastal”),
      another men’s prison where, as a woman, I am constantly being targeted and fear for my
      safety each and every day. I was also placed in a dormitory that has a large number of
      convicted sex offenders.

21.   GDC officials, including Unit Manager Rodney Jackson, have made a dangerous
      environment even worse by calling me a freak and making sexually explicit comments about
      my body that sent a message to my dorm mates that when it came to abusing transgender
      people, it was open season at Coastal.

22.   Since my June 2020 arrival at Coastal, I have been sexually abused or assaulted ten times
      by cisgender men who have treated me like prey—including a chilling set of rapes and
      attacks that occurred because my cell door at Coastal did not lock for months on end. I
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 4 of 15




      narrowly escaped being raped a handful of other times after being attacked only because I
      was able to get away from an attacker, or because other inmates intervened.

23.   For instance, on or about July 3, 2020, I was sexually assaulted by a man who followed me
      into my unlocked cell, covered my mouth, ripped off some of my clothes, and attempted to
      rape me. I only escaped because two other people from my dormitory intervened and
      stopped the attack.

24.   On or about July 16, 2020, I escaped another attack after a different man entered my cell
      without authorization.

25.   In a terrifying incident that happened on or about September 13, 2020, a man entered my
      unlocked cell during the middle of the night and began masturbating at the foot of my bed.

26.   On or about September 18, 2020, another man at the prison locked me in a room and tried
      to rape me. He ripped my shirt off, grabbed my breasts, and forced me onto a bed and
      sexually assaulted me until “count” began, and I was able to run away.

27.   One day later, on or about September 19, 2020, I was again sexually assaulted by another
      incarcerated person who lives in my dormitory. The man entered my cell, physically
      grabbed my head, and forced me to give him oral sex.

28.   Then, on or about September 20, 2020, I was assaulted by two other men who live in my
      dormitory. During the first attack, I was brutally attacked and sexually assaulted in my cell.
      Later that same day, I was attacked by a different individual who trapped me in their room
      and sexually assaulted me until I was able to escape.

29.   On or about October 9, 2020, and October 29, 2020, I was sexually assaulted twice by men
      from my dormitory who entered my unlocked cell and fondled me while masturbating. I
      was also threatened by a gang member who threatened me with sexual assault and told me
      he wanted to “stuff [his] cock in [my] throat.”

30.   On or about March 8 and March 9, 2021, I suffered two more sexual assaults in my
      dormitory at Coastal. During the first assault, which took place on March 8, an inmate sat
      down next to me in a common area and whipped out his penis and began masturbating while
      trying to grope me.

31.   During the second assault, which took place on March 9, 2021, I was approached by the
      same male inmate as the previous day when I entered the day room of my dormitory. The
      assailant unhinged his pants, exposed his genitals, and lunged at me. The assault only ended
      because I managed to escape.
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 5 of 15




32.   The March 9 assault was witnessed by others in the dormitory who reported it on my behalf.
      However, nothing happened to my assailant in the aftermath of my attacks. He just remained
      in my dormitory, and when he learned about the PREA complaints against him, he used
      them to threaten me.

33.   Instead of having access to a private shower like PREA requires, I also have to shower
      around men, who ogle my body. Just last week, on or about March 29, 2021, while I was in
      the shower, a male inmate moved an industrial fan in front of my shower stall so that the
      curtains flew open and my nude body was on display.

34.   A group of male inmates gathered in front of me and began whooping and hollering about
      the “peep show” and making crude sexual comments about my body. I ran out of the shower
      and returned to my cell, humiliated and afraid. For the rest of the week, people approached
      me to make harassing comments and talk about my “peep show,” making my dormitory
      environment even more unbearable.

35.   I have notified Defendants about my ongoing victimization and risk of attack every way
      that I can. Through my attorneys, I submitted nine Notices of Violation that notified
      Defendants about the abuse and attacks I have been experiencing, and the way that the
      mistreatment is impacting me.

36.   I’ve made verbal complaints about my safety and safety risks to Defendants Benton, Toole,
      Atchison, and Ford. I've spoken to mandatory reporters at GDCP and Coastal, including
      dormitory mentors, PREA compliance managers, and mental health personnel, who
      reported my assaults to various Defendants up the chain.

37.   I even submitted a grievance about my sexual assaults and requested placement in a
      women’s facility, only to be told it was a “non-grievable” issue and there was no
      administrative remedy available for me to pursue. I’ve also requested, more times than I’ve
      been able to count, safety transfers away from Coastal to a female facility where the abuse
      and attacks would finally stop.

38.   Despite all of the brutal assaults I’ve endured at Coastal, my pleas for a safety transfer have
      all been ignored, so I am still living in the same male prison and dormitory where I’ve
      already been assaulted ten times, where I am enduring constant sexual harassment, and
      where threats still loom.

39.   In addition to denying my requests for a safety transfer, Defendants have also dragged their
      feet on taking basic steps to protect me from further assaults and abuse at Coastal.

40.   For instance, even though I repeatedly complained to Defendant Benton and other Coastal
      staff that my cell door did not lock beginning in June 2020, my requests to repair the lock
      were always refused. Once, I was told, “some cell doors work, and others do not.” Another
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 6 of 15




      time, a prison maintenance worker told me that Defendants Benton and Toole had ordered
      staff to keep my cell door exactly the way it was. After that conversation, I suffered more
      abuse and attacks because my cell door did not block out intruders.

41.   Defendants have also breached the confidentiality of my PREA complaints and circulated
      my notices around the prison, which has gotten me labeled as a snitch and led to further
      attacks.

42.   For instance, on or about October 30, 2020, I was threatened in the pill call line by one of
      my assailants who was informed of my October 23 PREA report by Deputy Warden of Care
      and Treatment Carl Betterson. My assailant told me that he was going to “fuck me up.”
      Since then, I’ve been afraid to go to pill call, and staff refuse to escort me, even though it
      makes it harder for me to get medication that I need.

43.   When I asked Defendants and other GDC officials to let my lawyers be present to participate
      in my PREA interviews to minimize further retaliation and threats to my safety, they stopped
      investigating my PREA complaints entirely. As a result, I’ve never heard back about the
      status of my PREA complaints, and none of the inmates who have abused and attacked me
      have been punished to this day.

44.   As a woman in a men’s prison, every day I spend at Coastal is a living nightmare. I am
      sexually harassed on an almost daily basis. I am constantly groped and rubbed up on by
      men, pressured for sex, and threatened with rape or violence when I refuse.

45.   I am also strip searched by male officers, which is traumatizing and humiliating. GDC
      officials walk in on me when I am nude or getting dressed and inmates peer through my
      window to catch a glimpse of me naked or semi-dressed.

46.   As a result, my PTSD is worse than ever. I carry so much trauma that it is hard for me to
      get through the day. I have panic attacks that make it difficult to even breathe. The sound of
      doors opening and closing, keys clanking, or footsteps approaching makes my heart race
      and my palms sweat. I have trouble sleeping because of my anxiety and nightmares. I have
      even stopped eating meals and lost weight because I fear more attacks and am afraid to leave
      my cell.

47.   In addition to the sexual violence and psychological torture I’ve experienced, there are
      physical threats. I’ve been called a snitch more and more because I decided to take a stand
      against my sexual abuse. The threats are also escalating. Recently, a knife was slid under
      my door with a note that said, “do everyone a favor and kill yourself.”

48.   Because Defendants will not take steps to protect me, my survival depends on whether
      people in my dormitory are willing to protect me instead.
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 7 of 15




                             Challenges Related to Medical Care

49.   Since returning to GDC custody, Defendants Lewis, Jackson, and Sauls have also denied
      me medically necessary gender dysphoria care in a manner that is eerily reminiscent of my
      first lawsuit. Defendants have denied me treatment without so much as evaluating me, and
      vetoed the treatment recommendations of GDC healthcare providers who have actually
      assessed my needs.

50.   I have been taking feminizing hormones since I was 17 years old and have taken them
      consistently except for when I have been denied access by GDC. Hormones have allowed
      my body to align more closely with my female gender identity, allowing me to grow full
      breasts, have soft skin, and have a feminine physique. In addition, they have caused changes
      to my genitals that prevent me from having erections.

51.   All of the GDC healthcare providers who have evaluated me since 2015—including Dr.
      Stephen Sloan, Dr. Daniel Roth, and Dr. Daniel Fass—agree that hormone therapy and
      gender expression accommodations are medically necessary treatments that I need to
      manage my gender dysphoria.

52.   Dr. Roth also affirmed my need for medicated hair removal treatments because of the
      painful changes to my body that happened after Defendant Lewis denied me hormone
      therapy for three years during my first period of incarceration, which caused facial and body
      hair to grow. The emergence of male facial and body hair really exacerbates my gender
      dysphoria, as does shaving my face like a man.

53.   Dr. Roth and Dr. Fass have advocated for me to receive a treatment plan that includes
      accommodations related to my gender expression and hair removal products, but GDC’s
      “Central Office”—i.e., Defendants Lewis, Jackson, and Sauls—has blocked them at every
      turn.

54.   As a result, I’ve been subjected to harmful restrictions on my gender expression, threatened
      with forced haircuts, and been denied accommodations like female clothing or hairstyle
      allowances and access to female commissary items. I’ve also had to fight tooth and nail
      even to get access to female undergarments like a bra or panties.

55.   I’ve also been denied access to the medicated hair removal products I need to stop my
      dysphoria from worsening—a request that Defendant Lewis personally rejected, even
      though she's the reason I need hair removal treatment in the first place. I can’t use male
      depilatories like Magic Blue on a regular basis because they are very painful and cause my
      face to burn, breakout, and form pustules since they are made for men’s skin, unlike my
      skin which is softer because of my hormone therapy. I also need permanent facial hair
      removal by laser or medicated creams for my gender dysphoria, so that I don’t have to
      engage in the male ritual of shaving or removing facial hair.
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 8 of 15




56.   GDC staff at my facilities also demean and disregard my gender—referring to me as a man
      and using male pronouns to refer to me day in and day out, which is incredibly destabilizing
      and makes my gender dysphoria worse. Even being called by my last name, Diamond,
      would be less painful.

57.   I have also had major issues when it comes to accessing hormone therapy. The hormone
      therapy I’m receiving is also erratic and unmonitored because no one is taking regular
      bloodwork to ensure my levels are actually therapeutic. It has been more than a year since I
      saw an endocrinologist, and the only bloodwork I have on file is from November 2019, right
      after I first entered GDC custody.

58.   My hormone therapy has also been delayed for weeks at a time and the dosage lowered
      without explanation, which has wreaked havoc on my mind and body.

59.   Being denied the necessary treatments for my dysphoria has taken a severe toll on my mental
      and physical health. My gender dysphoria has become overwhelming and unmanaged. Over
      the past few months, I have tried to castrate myself repeatedly because my dysphoria is
      crippling.

60.   When my gender dysphoria is properly treated, I don’t have the impulse to castrate myself
      in this way. But right now, I can’t control these urges because my dysphoria is almost as
      bad as it was during my first incarceration—the only other time I’ve struggled with attempts
      at castration.

61.   Because of my castration attempts, I have cuts and bruises on my genital area that have, at
      times, become severely infected. I’ve also sustained damage to my urethra that has made it
      difficult for me to urinate, sometimes for days at a time. When I was evaluated by GDC
      doctors, I was warned that my injuries could lead to kidney failure or death. The damage to
      my genitals makes it doubly impossible for me to have erections or engage in penetrative
      sexual contact.

62.   My body is also physically changing because my hormone levels are not being monitored
      and I can’t do anything to stop it.

63.   I filed numerous grievances and appeals begging Defendants Lewis, Jackson, and Sauls to
      initiate the care I need, but they have been denied. My lawyers also wrote five Notice letters
      explaining how my health and safety are being jeopardized by Defendants' healthcare
      denials, but Defendants have refused to take any action whatsoever.

64.   Dr. Fass also contacted Defendants Lewis and J. Jackson to notify them that my medical
      care was inadequate but got nowhere. He even apologized to me for not being able to do
      anything.
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 9 of 15




65.   When I’ve tried to speak to mental health counselors about gender dysphoria and the pain
      that I feel, they have admitted they don’t know anything about it. So instead of having a real
      counseling session, I’ve just received the occasional Sudoku puzzle or coloring sheets,
      which does not ease my dysphoria.

66.   Being without the gender dysphoria care I need has left me depressed, anxious, hopeless,
      and suicidal. My castration attempts are more frequent than they’ve ever been. I have also
      attempted suicide multiple times and death is a looming thought because I want to end my
      pain.

                       Retaliation in Response to Advocacy at Coastal

67.   After filing PREA reports on September 29, 2020 and October 23, 2020 about sexual
      assaults I was experiencing at Coastal and the role that staff played, Coastal officials began
      retaliating against me by giving me disciplinary reports.

68.   Before this retaliation campaign began in October 2020, I had a clean institutional record
      that was free of disciplinary reports. But ever since it began, I’ve faced an avalanche of
      disciplinary reports— fourteen disciplinary reports in all at last count, and six disciplinary
      reports in October 2020 alone.

69.   For instance, on October 7, 2020, in the wake of a PREA report describing a series of sexual
      assaults I experienced at Coastal, I received a disciplinary report for not providing a urine
      sample for a drug test even though I was sent to medical for being unable to urinate due to
      my castration attempts. When I reminded GDC officials there was a medical reason I could
      not urinate on demand, I was issued a disciplinary report even though I offered to take a
      blood drug test instead.

70.   Then on October 31, 2020, just days after I filed a PREA Notice that called attention to the
      role Defendant Benton and Coastal administrators had played in my sexual assaults and
      threatened litigation, I was issued five false and baseless disciplinary reports in one day.

71.   For instance, on October 31, 2020, after a GDC officer noticed me sitting in my cell fully-
      clothed talking to             a platonic friend who rescued me after a suicide attempt and
      stayed with me afterwards to make sure I wouldn’t attempt again, the officer said, “Yes!
      We got him now!” (speaking about me as if I’m a man), and we were each handcuffed and
      sent into solitary confinement without any explanation.

72.   Hours later, I received a disciplinary report that was actually three disciplinary
      reports/charges in one, that falsely alleged I had consensual sex with         and
      penetrated him.
       Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 10 of 15




73.    Not only was this disciplinary report completely untrue, but it accused me of an act that is
      medically impossible for me as a transgender woman with gender dysphoria who has been
      on feminizing hormones for decades beginning in my teens, with a history of self-castration
      and chronic PTSD—conditions which have destroyed my libido, changed my sex organs,
      and make it impossible for me to have erections or engage in penetrative sex.

74.   As soon as I received the false report, I began compiling evidence and witnesses who could
      speak to the impossibility of the charges, including GDC nurses who were familiar with my
      castration attempts and the damage they caused to my organs. I also asked officials to review
      the security camera footage outside my cell and to examine me and to administer a rape kit
      to prove that I had not engaged in sexual conduct, but they refused to do so.

75.   The other disciplinary reports that I received on October 31 following my PREA reports
      were just as nonsensical. For instance, I received a disciplinary report for allegedly
      tampering with my cell door to prevent it from locking, after complaining to GDC officials
      that my cell door did not lock and requesting repairs. I also received a disciplinary report
      for asking a staff member to give                 back his legal work and personal items,
      including habeas papers, after he was transferred out of our dorm.

76.   In the end, even though the disciplinary reports were demonstrably false and absurd, I was
      never given the chance to challenge them like prison rules allow. GDC officials even
      sustained my consensual sex disciplinary report and found me guilty before I had a hearing
      or uttered a word in my defense. Even though the reports stated I had been found guilty
      based on “supporting documentation,” to my knowledge, there was none. I was never given
      the chance to present evidence, or hear the evidence against me. No witnesses were ever
      called—not even the nurse who could speak to the impossibility of the allegations, or the
      officer whose unsworn allegation against me was the basis of the charge. My lawyers were
      even denied the opportunity to help me challenge the trumped-up report. And when I tried
      to appeal, I never got a response.

77.   Defendant Benton has openly acknowledged that I am being punished for my legal
      advocacy, and that GDC officials are trying to block my eligibility for early release. After I
      filed my lawsuit, Benton and I had a conversation where he said in essence: “You’re trying
      to sue me? Well, I’m keeping you here. You’re going to be here for four more years.”

78.   True to Benton’s promise, the retaliation has gotten even worse since my lawsuit was filed.
      One GDC staffer even admitted that Benton and other administrators have been working
      together to punish me for my advocacy. They even called a special strategy meeting on the
      subject after my lawsuit began.

79.    As a result, the avalanche of disciplinary reports against me has also gotten larger. In or
      about December 2020, I received a second disciplinary report for being unable to urinate
       Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 11 of 15




      on demand even though my difficulties stemmed from the same medical reason as before—
      castration attempts triggered by gaps in my gender dysphoria care.

80.   On or about December 23, 2020, I received a disciplinary report for having “contraband’
      after an officer sifted through my trashcan and found two broken pencils.

81.   In or about December 2020 and January 2021, I received two disciplinary reports in quick
      succession for allowing prison maintenance workers whose job it is to keep our dormitory
      clean to enter my cell and clean my floor.

82.   To this day, GDC officials at Coastal continue to manufacture reasons to discipline me and
      are quick to punish me whenever I try and engage in self-advocacy at the prison for myself
      or others.

83.   For instance, in February 2021, when I tried to file a PREA report against GDC Officer
      Mitchell for being openly hostile to me because I am transgender and flinging open my cell
      door while I was undressed, I was hit with three disciplinary reports in succession. One
      report falsely accused me of being “insubordinate,” another falsely accused me of using
      illicit words, and another falsely accused me of having a contraband cell phone, even though
      I have no phone, because Mitchell went to my Facebook page and saw posts and updates
      my family made on my behalf.

84.   Just last month, on March 17, 2021, I received another disciplinary report charging me with
      unauthorized possession for having plastic safety scissors as part of an arts and crafts project
      that had been sanctioned by staff. The staffer also loudly stated “Mr. Diamond, here’s your
      DR” in an effort to humiliate me in front of others.

85.   The disciplinary reports I’ve received have also been upheld without any sort of due process,
      even when I’ve tried to mount a challenge.

86.   Of the fourteen disciplinary reports I’ve received since October 2020, I’ve only had two
      hearings to date. The hearings I’ve been given have also been a sham. I’ve been blocked
      from presenting evidence or witnesses in my defense. I’ve never been offered a chance to
      view the evidence against me. I’ve even been blocked from having staff members of my
      choosing serve as my advocates like prison rules allow. The decisionmakers' minds have
      also been made up no matter how ludicrous the facts—for instance, the total absence of any
      proof that I have a cell phone.

87.   My appeals have all gone unanswered, so I’ve been uncertain about their disposition for
      months at a time. It was only on March 8, 2021 that I learned, through changes to my release
      date, that the appeals had been sustained, but to this day I still haven’t received paperwork.
       Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 12 of 15




88.   When I began this lawsuit, my lawyers planned to file a Motion for Preliminary Injunction,
      but GDC officials told me that I was scheduled for release on November 30, 2020, so we
      abandoned that plan. Then, as my lawyers were working to amend my complaint and
      evaluate my options for preliminary relief, I was told that I had a new release date of March
      1, 2021.

89.   But now as a result of Benton’s retaliation scheme and the retaliation I’ve experienced from
      staff, my confirmed release date set for March 1, 2021 based on performance incentive
      credits has now been pushed back to April 2022.

90.   I learned about the latest reset on March 8, 2021, after a staff member pulled me aside to
      explain why everyone else with my release date had already gone home, while I had been
      held back.

91.   Being kept behind bars for another full year is terrifying, devastating, and dangerous
      because my health and safety are still in peril every day.

92.   In addition to the abuse and attacks I face, COVID-19 is running rampant at Coastal, and I
      have chronic asthma, which increases my risk of succumbing to the virus. In March, there
      was a major outbreak at Coastal and people all around me started testing positive and dying.
      Even though I’m in a high-risk group, incarcerated people in Georgia are not eligible to
      receive COVID-19 vaccines, so I will remain at high risk until my release.

        Retaliation Directed at Witnesses and Falsifications to My Institutional File

93.   As bad as it is that Benton has made good on his promise to keep me locked in prison longer
      because of my advocacy, the retaliation has not stopped there. After I filed this lawsuit, I
      learned that Benton and other officials had also begun tampering with my prison records
      and peppering them with false statements claiming that I am a gang member and sexually
      violent predator.

94.   A GDC staffer also showed me a computer record that had been falsified to say that I am a
      PREA sexual aggressor who has a history of sexually victimizing and physically assaulting
      people in prison, which are both completely untrue.

95.   Not only are both of these statements false, they are dangerous because they give GDC an
      excuse to house me with sexual predators and deny my requests for transfer. Prior to the
      falsification, my PREA records accurately stated that I was a PREA sexual victim with a
      history of suffering abuse and attacks, who required ongoing protection from assault.

96.   The staffer also informed me that my security classification had suddenly been changed to
      say that I am a part of a security threat group, a designation that GDC reserves for members
      of violent prison gangs.
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 13 of 15




97.   I also learned that Defendant Benton and Deputy Warden of Care and Treatment Carl
      Betterson had pressured               to submit a false PREA report accusing me of being a
      rapist and a predator, and that Betterson urged him to be a “Team Player” by making false
      allegations against me.

98.   When                refused to join in on their lies, he was kept in solitary confinement for
      three months. Afterwards, he was transferred to some of the most dangerous dormitories at
      Coastal as another form of punishment directed at me and at him.

99.   I learned about Benton and Betterson's campaign to make me out to be a predator, and to
      punish             for not cooperating, when I received letters from        in January
      2021 describing their efforts to coerce him to lie about me. Afterwards, a GDC staffer
      confirmed that Benton and Betterson had hatched a plan to get criminal charges pressed
      against me.

100. On March 8, 2021, when I learned that my parole release date had been set back, a staff
     member also showed me a file that Warden Benton and others had sent to the Parole Board
     to block me from being released on March 1 as originally planned.

101. The file contained falsified statements and records that alleged that I am a gang member and
     dangerous predator. It also forwarded all of the retaliatory disciplinary reports I’ve received
     at Coastal since October 2020 as punishment for my advocacy and lawsuit. Put simply, the
     file Benton and others submitted to the Parole Board made me look like a monster.

102. I know these retaliatory reports are the reason my release date was pushed back because the
     Parole Board issued me a letter stating that I had been denied parole “due to [my]
     institutional conduct.”

103. My attorneys can’t even help me address the retaliation effectively because most of our call
     requests over the past few months have been blocked. It's been almost a month since I’ve
     been able to schedule a legal call to update them on my situation. Legal mail is also severely
     delayed, so I don’t even know what’s happening in my case day to day and have been unable
     to participate in discovery.

               The Abuse I’m Experiencing at Coastal Is Endangering My Life

104. As a woman in a men’s prison who lives in fear of the next sexual assault and who is being
     sexually harassed, abused, and threatened day in and day out, I feel broken. My PTSD is
     crippling. I am plagued by nightmares where I relive my assaults. Because I live in fear of
     the next inevitable sexual assault, I have panic attacks that make it difficult to even breathe.
     I also have difficulty sleeping at night unless I take sedatives that leave me vulnerable to
     more attacks and abuse. These symptoms get worse every day and their intensity is
     increasing.
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 14 of 15




105. Being denied life-saving healthcare day in and day out is also excruciating. My mental
     health is disintegrating, and I am still overcome with the impulse to castrate myself, even
     though I know it carries a risk of serious injury or death.

106. I’m also struggling with suicidal feelings because of all the abuse and attacks I’ve lived
     through at GDC. In the past year, I’ve tried to kill myself six times to try and end the pain.

107. In May 2020, while I was still at GDCP, I attempted suicide by overdosing on medication
     after I was assaulted by Officer Arneika Smith, a second GDC staffer whose job was to
     protect me.

108. All of my other suicide attempts have happened since my transfer to Coastal because I’ve
     faced such relenting abuse and attacks. For instance, I’ve tried to overdose on medication,
     and I’ve tried to poison myself by drinking chemicals. I’ve tried to starve myself by refusing
     food, which is easy to do because there are already so few ways I can go to meals safely.

109. And on or about October 31, 2020, I attempted suicide by turning my belt into a noose after
     being assaulted and threatened three times in a few days.

110. My October 31 suicide attempt was almost successful. I even lost consciousness. The only
     reason I survived is because             found me, took the noose off of my neck, and
     stayed with me long enough to make sure I would not attempt suicide again.

111.    But ultimately that kind act led to the false disciplinary reports that got us both punished. I
       am deeply anguished that his good deed in saving my life and being my friend has caused
       him so much pain.

112. Since that time, I’ve attempted suicide again, and in recent weeks, my suicidal feelings have
     gotten stronger, because every day I spend as a woman in a men’s prison is unbearable. The
     sexual coercion, harassment, abuse and assaults I face are unrelenting.

113. My physical safety constantly hangs in the balance, and every day I face new dangers and
     perils. In recent weeks, men in my dormitory have propositioned me, exposed themselves
     to me, lunged at me nude, groped me and masturbated in my presence, and exposed my
     nude body in the shower. I have only narrowly escaped more serious sexual assaults and
     attacks. It is like I’m trapped in a nightmare.

114. Even though I believe in my lawsuit, I am having more and more trouble finding the will to
     live. Most days, I would rather die than keep suffering abuse like this.

115. Living in constant fear that Defendant Benton and others will find new ways to punish me
     and prolong my sentence has made things even harder. The physical and mental toll is
     difficult to bear.
        Case 5:20-cv-00453-MTT Document 52 Filed 04/09/21 Page 15 of 15




116. The news that Defendants’ punitive and retaliatory actions against me have succeeded in
     delaying my eligibility for parole was like a door closing on the slight rays of hope I was
     holding onto to get through the torture of being a woman in a men’s prison. Now, I am
     hopeless, fearful of ongoing retaliation, and at my wits end.

117. To say that my mental health is deteriorating is an understatement. I try to stay strong, but I
     am at the end of my rope and don’t know how much more I can take.

118. Unless GDC processes me for a safety transfer and begins giving me the healthcare I need,
     I worry that I will not survive incarceration.

    Pursuant to 28 U.S.C. § 1746, I hereby declare and state under penalty of perjury that the
foregoing is true and correct to the best of my knowledge, information, and belief.

Dated: April 7, 2021                             Respectfully submitted,

                                                 /s/Ashley Diamond
                                                 Ashley Diamond
